DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 33 are presented for examination. The amendment filed 1-25-2021 cancelled claims 9 and 18, and added new claims 30 to 33. 
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 1-21-2021 have been considered by the examiner (see attached PTO-1449). 
Allowable Subject Matter
Claims 1 to 8, 10 to 17 and 19 to 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a polar codes encoding for a communication system.  For instance, Gross et al (USPAP 2016/0013810), one such example of the prior art made of record teaches a flexible polar encoder and decoder comprising:  using a list-CRC a code length of 224 to design the polar codes for improved error correction performance. However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of a performing polar coding according to a channel coding parameter comprises at least one of the following parameters N,M,K,L.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a data processing method and a data processing apparatus comprising: “when a channel coding parameter is in one value range, performing, by the encoder, a parity check on the information block before performing polar 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross et al., 	(USPAP 2013/0117344) discloses a method and system for decoding polar codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/Primary Examiner, Art Unit 2112